Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, 13, 15, 22, 23, 27, 32, 41, 44, 49, 50-59is/are rejected under 35 U.S.C. 103 as being unpatentable over WAKABAYASHI et al. (U.S. Pub No. 2017/0071019 A1) in view of Basu et al (U.S. Pub No. 2019/0116586 A1).


1. Wakabayshi teaches a method of controlling device-to-device communication in a wireless communication network, the method comprising: a radio device receiving a first message from a further radio device [par 0013, a method of operating a first terminal device to transmit data to a second terminal device by performing device-to-device communication], the first message indicating an intention of the further radio device to perform a device-to-device radio transmission on a set of radio resources [par 0070, the use of a scheduling channel, used by terminal devices to indicate their intention to schedule data along with the resources that will be use]; the radio device determining a status of the set of radio resources [par 0015, a transceiver element configured to operate together to cause the terminal device to select radio resources on which to transmit the data to the second terminal device based on a priority status associated with the data]; and in response to the first message, the radio sending a second message comprising an indicator which indicates the determined status of the set of radio resources in terms of at least three levels [par 0111, 0128, 0129, the wireless telecommunications system for which the radio frame structure 900 applies supports four different levels of data priority. These may be referred to as priority level 1, priority level 2, priority level 3 and priority level 4. The second terminal device comprises selecting one or more time blocks in which to transmit the data to the second terminal device, and/or, wherein the device-to-device communication is performed over a radio interface comprising radio resources divided into a plurality of frequencies].
 	Wakabayshi fail to show wherein the at least three levels comprises at least three levels of received signal strength of a measured signal on the set of radio resources.
 	In an analogous art Basu show wherein the at least three levels comprises at least three levels of received signal strength of a measured signal on the set of radio resources [par 0293-0295, 0325, According to a first implementation, the vehicular UE will measure the received signal strength (e.g., RSSI, received signal strength indication) on corresponding resource elements (REs) of candidate resources, e.g., PRBs. The received signal strength is an indication on whether these radio resources are already in use by another mobile terminal. Correspondingly, by comparing the measured received signal strength against a suitable threshold. Furthermore, the vehicular UE may continue measuring the received signal strength for the candidate resources and thus determine when the other UE will stop using them, or will simply assume that these radio resources are blocked for a particular period of time. UE can determine whether radio resources are blocked or not, can be used in parallel or separately from one another, or only one of them may be used by the vehicular UE.  In particular, in order to perform the sensing it may be necessary that the UE is provided with particular parameters such as the thresholds for the comparison of the received signal strength or the periodicity with which the UE shall monitor for SA messages].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Wakabayshi and Basu because the resource allocation for vehicular communication shall be improved by taking the location of the vehicular mobile terminal into account.



2. Wakabayashi and Basu disclose the method according to claim 1, Wakabayashi fail to show wherein the levels represent different signal levels detected on the set of radio resources, wherein at least one of the levels indicates that the set of radio resources is
at least partially occupied, and/or wherein at least one of the levels indicates that the set of radio resources is unoccupied
 	In an analogous art Basu show wherein the levels represent different signal levels detected on the set of radio resources, wherein at least one of the levels indicates that the set of radio resources is at least partially occupied, and/or wherein at least one of the levels indicates that the set of radio resources is unoccupied [par 0220, When the RSSI is greater than a certain threshold, it deduces that said resources are occupied. It may in addition statistically deduce that the said resources will remain “busy” for a certain time (e.g., number of TTIls). This statistical deduction can be based on the UE implementation of the past “busy-ness” of the resources in the same or neighboring pool or can be signaled by the network],
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Wakabayshi and Basu because the resource allocation for vehicular communication shall be improved by taking the location of the vehicular mobile terminal into account.

6. Wakabayashi and Basu defines the method according claim 1, comprising: the radio device determining the status of the set of radio resources depending on one or more of an intention of the radio device to perform a device-to-device radio transmission on the set of radio resources [Wakabayashi par 0075, in implementations where there is no central coordination of access to radio resources, the first terminal device may in effect select radio resources to use (e.g. in terms of times and frequencies) and announce its intention to communicate with the other terminal device(s) using the selected radio resources, and then proceed to do so. The transmitting terminal device may continue doing this by continuing to select radio resources and announce its intention to use these for so long as necessary to transmit the relevant data], a priority of the device-to- device radio transmission by the radio device, and/or a priority of the device-to-device radio transmission by the further radio device [par 0078, With this in mind, the inventors have recognized a need for approaches in a D2D scenario which can allow one terminal device to in effect interrupt transmissions by other terminal devices, for example because it has urgent (high priority) data to transmit. More generally, the inventors have also recognized a need for approaches in a D2D communications scenario that allow for the prioritization of data transmissions by terminal devices].

11. Wakabayashi and Basu provides the method according to claim 1, Wakabayashi fail to show comprising: depending on the determined status of the set of radio resources to be used for the device-to device radio transmission, the radio device determining an alternative set of radio resources, wherein the second message indicates the alternative set of radio resources [Wakabayashi, par 0103,0128,  In broad summary this is achieved by terminal devices associating a priority status with data to be transmitted in a D2D manner and selecting radio resources on which to transmit the data in a manner that takes account of the data's priority status, thereby leaving resources that are not selectable for transmitting low priority data available for terminal devices having high priority data to transmit. selecting radio resources on which to transmit the data to the second terminal device based on a priority status associated with the data; and transmitting the data to the second terminal device using the selected radio resources]
 	
13. Wakabayashi and Basu illustrates the method according to any one of the preceding claims claim 1, comprising: the radio device receiving a third message from another further radio device, the third message indicating an intention of the other further radio device to perform a device-to-device radio transmission on the set of radio resources; and the radio device determining the status of the set of radio resources depending on the third message [Wakabayashi, par 0084, However, a third user of a third terminal device may have an urgent message to transmit, and so may press a button on his terminal device to indicate his transmission is urgent (high priority), and begin talking. The third terminal device will be configured to recognize the data corresponding to the urgent message is high priority, and make transmissions in the subframes which are reserved for high priority communications. Significantly, the presence of the quiet-time subframes helps to ensure there are available resources for the third terminal device to initiate the high priority transmission without colliding with on-going transmissions from other terminal devices exchanging non-high priority data].



15. Wakabayashi and Basu demonstrates the method according to claim 13, comprising: in response to detecting the intention of the further radio device to perform a device-to- device radio transmission on the set of radio resources and the intention of the other further radio device to perform a device-to-device radio transmission on the set of radio resources, the radio device sending a fourth message indicating an intention of the radio device to perform a device-to-device radio transmission on the set of radio resources [Wakabayashi, par 0097, a third terminal device for which a user has indicated he has an urgent transmission to make, that terminal device may wait until the next quiet time, for example in SF4, SF8 or SF12, to make transmissions relating to the urgent data (e.g. transmission of the data itself, or an indication that the first terminal device has urgent data to transmit and so other terminal devices should not make transmissions for a period of time following the quiet time. The transmissions relating to high priority data during the quiet time (i.e. on the reserved resources) may, for example, have a format corresponding to a conventional scheduling allocation message and be sent in the scheduling allocation region 601 of the relevant subframe, with corresponding user- plane data].

22. Wakabayashi defines a method of controlling device-to-device communication in a wireless communication network, the method comprising: a radio device sending a first message to a further radio device [par 0013, a method of operating a first terminal device to transmit data to a second terminal device by performing device-to-device communication], the first message indicating an intention of the radio device to perform a device-to-device radio transmission on a set of radio resources /par 0070, the use of a scheduling channel, used by terminal devices to indicate their intention to schedule data along with the resources that will be used]; in response to the first message, the radio device receiving a second message comprising an indicator which indicates a status of
the set of radio resources as determined by the further radio device in terms of at least three levels [par 0111, 0128, 0129, the wireless telecommunications system for which the radio frame structure 900 applies supports four different levels of data priority. These may be referred to as priority level 1, priority level 2, priority level 3 and priority level 4. The second terminal device comprises selecting one or more time blocks in which to transmit the data to the second terminal device, and/or, wherein the device-to- device communication is performed over a radio interface comprising radio resources divided into a plurality of frequencies]; and depending on the indicator, the radio device controlling the device-to-device radio transmission by the radio device [par 0055, The terminal devices 506, 508 each comprise a transceiver unit 506a, 508a for transmission
and reception of wireless signals and a controller unit 506b, 508b configured to control the respective terminal devices 506, 508. The respective controller units 506b, 508b may each comprise a processor unit which is suitably configured/programmed to provide the desired functionality using conventional programming/configuration techniques for equipment in wireless telecommunications systems].
 	Wakabayshi fail to show wherein the at least three levels comprises at least three levels of received signal strength of a measured signal on the set of radio resources.
 	In an analogous art Basu show wherein the at least three levels comprises at least three levels of received signal strength of a measured signal on the set of radio resources [par 0293-0295, 0325, According to a first implementation, the vehicular UE will measure the received signal strength (e.g., RSSI, received signal strength indication) on corresponding resource elements (REs) of candidate resources, e.g., PRBs. The received signal strength is an indication on whether these radio resources are already in use by another mobile terminal. Correspondingly, by comparing the measured received signal strength against a suitable threshold. Furthermore, the vehicular UE may continue measuring the received signal strength for the candidate resources and thus determine when the other UE will stop using them, or will simply assume that these radio resources are blocked for a particular period of time. UE can determine whether radio resources are blocked or not, can be used in parallel or separately from one another, or only one of them may be used by the vehicular UE].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Wakabayshi and Basu because the resource allocation for vehicular communication shall be improved by taking the location of the vehicular mobile terminal into account.

23. Wakabayashi and Basu defines the method according to claim 22, Wakabayshi fail to show wherein the levels represent different signal levels detected on the set of radio resources, wherein at least one of the levels indicates that the set of radio resources is at least partly occupied, and/or wherein at least one of the levels indicates that the set of radio resources is unoccupied
 	In an analogous art Basu show wherein the levels represent different signal levels detected on the set of radio resources, wherein at least one of the levels indicates that the set of radio resources is at least partly occupied, and/or wherein at least one of the levels indicates that the set of radio resources is unoccupied[par 0220, When the RSSI is greater than a certain threshold, it deduces that said resources are occupied. It may in addition statistically deduce that the said resources will remain “busy” for a certain time (e.g., number of TTIls). This statistical deduction can be based on the UE implementation of the past “busy-ness” of the resources in the same or neighboring pool or can be signaled by the network],
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Wakabayshi and Basu because the resource allocation for vehicular communication shall be improved by taking the location of the vehicular mobile terminal into account.


27. Wakabayashi and Harris provides the method according to claim 22, wherein the indicator depends on one or more of an intention of the radio device to perform a device-to- device radio transmission on the set of radio resources [par 0075, in implementations where there is no central coordination of access to radio resources, the first terminal device may in effect select radio resources to use (e.g. in terms of times and frequencies) and announce its intention to communicate with the other terminal device(s) using the selected radio resources, and then proceed to do so. The transmitting terminal device may continue doing this by continuing to select radio resources and announce its intention to use these for so long as necessary to transmit the relevant data], a priority of the device-to-device radio transmission by the radio device, and/or a priority of the device-to-device radio transmission by the further radio device [par 0078, With this in mind, the inventors have recognized a need for approaches in a D2D scenario which can allow one terminal device to in effect interrupt transmissions by other terminal devices, for example because it has urgent (high priority) data to transmit. More generally, the inventors have also recognized a need for approaches in a D2D communications scenario that allow for the prioritization of data transmissions by terminal devices].

32. Wakabayashi and Basu creates the method according to claim 22, wherein the second message indicates an alternative set of radio resources to be used for the device-to-device radio transmissions, and wherein said controlling of the device-to-device radio transmission by the radio device comprises controlling the device-to-device radio transmission by the radio device to be performed on the alternative set of radio resources [Wakabayashi, par 0103,0128,  In broad summary this is achieved by terminal devices associating a priority status with data to be transmitted in a D2D manner and selecting radio resources on which to transmit the data in a manner that takes account of the data's priority status, thereby leaving resources that are not selectable for transmitting low priority data available for terminal devices having high priority data to transmit. selecting radio resources on which to transmit the data to the second terminal device based on a priority status associated with the data; and transmitting the data to the second terminal device using the selected radio resources

41. Wakabayashi provides a radio device for a wireless communication network, the radio device being configured to: comprising: a processor: and memory coupled with the processor [par 0055, The respective controller units 506b, 508b may each comprise a processor unit which is suitably configured/programmed to provide the desired functionality using conventional programming/configuration techniques for equipment in wireless telecommunications systems], said memory containing instructions executable by said processor whereby said radio device is operative to: receive a first message from a further radio device[par 0013, a method of operating a first terminal device to transmit data to a second terminal device by performing device-to-device communication], the first message indicating an intention of the further radio device to perform a device-to-device radio transmission on a set of radio resources[par 0070, the
use of a scheduling channel, used by terminal devices to indicate their intention to schedule data along with the resources that will be used]; determine a status of the set of radio resources; and in response to the first message[par 0015, a transceiver element configured to operate together to cause the terminal device to select radio resources on which to transmit the data to the second terminal device based on a priority status associated with the data], send a second message comprising an indicator which indicates the determined status of the set of radio resources in terms of at least three levels [par 0111, 0128, 0129, the wireless telecommunications system for which the radio frame structure 900 applies supports four different levels of data priority. These may be referred to as priority level 1, priority level 2, priority level 3 and priority level 4. The second terminal device comprises selecting one or more time blocks in which to transmit the data to the second terminal device, and/or, wherein the device -to- device communication is performed over a radio interface comprising radio resources divided into a plurality of frequencies].
 	Wakabayshi fail to show wherein the at least three levels comprises at least three levels of received signal strength of a measured signal on the set of radio resources.
 	In an analogous art Basu show wherein the at least three levels comprises at least three levels of received signal strength of a measured signal on the set of radio resources [par 0293-0295, 0325 According to a first implementation, the vehicular UE will measure the received signal strength (e.g., RSSI, received signal strength indication) on corresponding resource elements (REs) of candidate resources, e.g., PRBs. The received signal strength is an indication on whether these radio resources are already in use by another mobile terminal. Correspondingly by comparing the measured received signal strength against a suitable threshold. Furthermore, the vehicular UE may continue measuring the received signal strength for the candidate resources and thus determine when the other UE will stop using them, or will simply assume that these radio resources are blocked for a particular period of time. UE can determine whether radio resources are blocked or not, can be used in parallel or separately from one another, or only one of them may be used by the vehicular UE]. 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Wakabayshi and Basu because the resource allocation for vehicular communication shall be improved by taking the location of the vehicular mobile terminal into account.

44. Wakabayashi conveys a radio device for a wireless communication network, the radio device: comprising: a processor; and memory coupled with the processor, said memory containing instructions executable by said processor whereby said radio device is operative to: send a first message to a further radio device [par 0013, a method of operating a first terminal device to transmit data to a second terminal device by performing device-to-device communication], the first message indicating an intention of the radio device to perform a device-to-device radio transmission on a set of radio resources |par 0070, the use of a scheduling channel, used by terminal devices to indicate their intention to schedule data along with the resources that will be used]; in response to the first message, receive a Second message comprising an indicator which indicates a status of the set of radio resources as determined by the further radio device in terms of at least three levels; and depending on the indicator, control the device-to- device radio transmission by the radio device [par 0111, 0128, 0129, the wireless telecommunications system for which the radio frame structure 900 applies supports four different levels of data priority. These may be referred to as priority level
1, priority level 2, priority level 3 and priority level 4. The second terminal device comprises selecting one or more time blocks in which to transmit the data to the second terminal device, and/or, wherein the device-to-device communication is performed over a radio interface comprising radio resources divided into a plurality of frequencies]
 	Wakabayshi fail to show wherein the at least three levels comprises at least three levels of received signal strength of a measured signal on the set of radio resources.
 	In an analogous art Basu show wherein the at least three levels comprises at least three levels of received signal strength of a measured signal on the set of radio resources [par 0293-0295, 0325, According to a first implementation, the vehicular UE will measure the received signal strength (e.g., RSSI, received signal strength indication) on corresponding resource elements (REs) of candidate resources, e.g., PRBs. The received signal strength is an indication on whether these radio resources are already in use by another mobile terminal. Correspondingly, by comparing the measured received signal strength against a suitable threshold. Furthermore, the vehicular UE may continue measuring the received signal strength for the candidate resources and thus determine when the other UE will stop using them, or will simply assume that these radio resources are blocked for a particular period of time. UE can determine whether radio resources are blocked or not, can be used in parallel or separately from one another, or only one of them may be used by the vehicular UE].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Wakabayshi and Basu because the resource allocation for vehicular communication shall be improved by taking the location of the vehicular mobile terminal into account.

49. Wakabayashi and Basu reveals a computer program product comprising a non- transitory storage medium including program code to be executed by at least one processor of a radio device, whereby execution of the program code causes the radio device to perform a method according to claim 1 [Wakabayashi, par 0055, The respective controller units 506b, 508b may each comprise a processor unit which is suitably configured/programmed to provide the desired functionality using conventional programming/configuration techniques for equipment in wireless telecommunications systems. The respective transceiver units 506a, 508a and controller units 506b, 508b are schematically shown in FIG. 5 as separate elements. However, it will be appreciated for each of the terminal devices the functionality of the terminal devices receiver and controller units can be provided in various different ways, for example using a single suitably programmed general purpose computer, or suitably configured application- specific integrated circuit(s)/circuitry]|

50. Wakabayashi and Basu defines the radio device according to claim 41, wherein the at least three levels represent different signal levels detected on the set of radio resources, wherein at least one of the levels indicates that the set of radio resources is
at least partially occupied, and/or wherein at least one of the levels indicates that the set of radio resources is unoccupied [Wakabayshi par 0086, That is to say, the data may be associated with one of two priority statuses. Data corresponding to routine communications, for example a routine conversation, may be considered as having a first priority status while urgent data, for example corresponding to a safety announcement, or control data needed to ensure continued operation of the device-to- device communications (for example because of a configuration change for the radio resources used to support D2D communications), may be considered as having a second priority status].

51. Wakabayashi and Basu creates the radio device according to claim 41, whereby said radio device is further operative to: determine the status of the set of radio resources depending on one or more of an intention of the radio device to perform a device-to- device radio transmission on the set of radio resources[Wakabayashi par 0015, a transceiver element configured to operate together to cause the terminal device to select radio resources on which to transmit the data to the second terminal device based on a priority status associated with the data], a priority of the device-to-device radio transmission by the radio device, and/or a priority of the device-to-device radio transmission by the further radio device [Wakabayashi, par 0103, D2D communications whereby a terminal device having data associated with a relatively high priority is provided with an opportunity to transmit this data by making use of radio resources which are not selected for use by other terminal devices for transmitting lower priority data. In broad summary this is achieved by terminal devices associating a priority status with data to be transmitted in a D2D manner and selecting radio resources on which to transmit the data in a manner that takes account of the data's priority status, thereby leaving resources that are not selectable for transmitting low priority data available for terminal devices having high priority data to transmit].

52. Wakabayashi and Basu defines the radio device according to claim 41, whereby said radio device is further operative to: determine, depending on the determined status of the set of radio resources, an alternative set of radio resources to be used for the device-to-to-device radio transmission, wherein the second message indicates the alternative set of radio resources [Wakabayashi, par 0103,0128,  In broad summary this is achieved by terminal devices associating a priority status with data to be transmitted in a D2D manner and selecting radio resources on which to transmit the data in a manner that takes account of the data's priority status, thereby leaving resources that are not selectable for transmitting low priority data available for terminal devices having high priority data to transmit. selecting radio resources on which to transmit the data to the second terminal device based on a priority status associated with the data; and transmitting the data to the second terminal device using the selected radio resources
 	

53. Wakabayashi and Basu describe the radio device according to claim 41, whereby said radio device is further operative to: receive a third message from another further radio device, the third message indicating an intention of the other further radio device to perform a device-to-device radio transmission on the set of radio resources; and determine the status of the set of radio resources depending on the third message [Wakabayashi, par 0084, However, a third user of a third terminal device may have an urgent message to transmit, and so may press a button on his terminal device to indicate his transmission is urgent (high priority), and begin talking. The third terminal device will be configured to recognize the data corresponding to the urgent message is high priority, and make transmissions in the subframes which are reserved for high priority communications. Significantly, the presence of the quiet-time subframes helps to ensure there are available resources for the third terminal device to initiate the high
priority transmission without colliding with on-going transmissions from other terminal devices exchanging non-high priority data].

54. Wakabayshi and Basu creates the radio device according to claim 53, whereby said radio device is further operative to: send, in response to detecting the intention of the further radio device to perform a device-to-device radio transmission on the set of radio resources and the intention of the other further radio device to perform a device - to- device radio transmission on the set of radio resources, a fourth message indicating an intention of the radio device to perform a device-to-device radio transmission on the set of radio resources [par 0097, a third terminal device for which a user has indicated he has an urgent transmission to make, that terminal device may wait until the next quiet time, for example in SF4, SF8 or SF12, to make transmissions relating to the urgent data (e.g. transmission of the data itself, or an indication that the first terminal device has urgent data to transmit and so other terminal devices should not make transmissions for a period of time following the quiet time. The transmissions relating to high priority data during the quiet time (i.e. on the reserved resources) may, for example, have a format corresponding to a conventional scheduling allocation message and be sent in the scheduling allocation region 601 of the relevant subframe, with corresponding user-plane data].


55. Wakabayshi and Basu define the radio device according to Claim 44, wherein the levels represent different signal levels detected on the set of radio resources, wherein at least one of the levels indicates that the set of radio resources is at least partly
occupied, and/or wherein at least one of the levels indicates that the set of radio resources is unoccupied [Wakabayshi, par 0086, that is to say, the data may be associated with one of two priority statuses. Data corresponding to routine communications, for example a routine conversation, may be considered as having a first priority status while urgent data, for example corresponding to a safety announcement, or control data needed to ensure continued operation of the device-to- device communications (for example because of a configuration change for the radio resources used to support D2D communications), may be considered as having a second priority status].

56. Wakabayshi and Basu display the radio device according to Claim 44, wherein the indicator depends on one or more of an intention of the radio device to perform a device-to- device radio transmission on the set of radio resources |par 0075, In implementations where there is no central coordination of access to radio resources, the first terminal device may in effect select radio resources to use (e.g. in terms of times and frequencies) and announce its intention to communicate with the other terminal device(s) using the selected radio resources, and then proceed to do so. The transmitting terminal device may continue doing this by continuing to select radio resources and announce its intention to use these for so long as necessary to transmit the relevant data] , a priority of the device-to-device radio transmission by the radio device, and/or a priority of the device-to-device radio transmission by the further radio device[par 0078, With this in mind, the inventors have recognized a need for approaches in a D2D scenario which can allow one terminal device to in effect interrupt transmissions by other terminal devices, for example because it has urgent (high priority) data to transmit. More generally, the inventors have also recognized a need for approaches in a D2D communications scenario that allow for the prioritization of data transmissions by terminal devices].

57. Wakabayshi and Basu reveals the radio device according to Claim 44, wherein the second message indicates an alternative set of radio resources to be used for the device-to-device radio transmission, and wherein said controlling of the device-to-device radio transmission by the radio device comprises controlling the device-to-device radio transmission by the radio device to be performed on the alternative set of radio resources [Wakabayashi, par 0103,0128,  In broad summary this is achieved by terminal devices associating a priority status with data to be transmitted in a D2D manner and selecting radio resources on which to transmit the data in a manner that takes account of the data's priority status, thereby leaving resources that are not selectable for transmitting low priority data available for terminal devices having high priority data to transmit. selecting radio resources on which to transmit the data to the second terminal device based on a priority status associated with the data; and transmitting the data to the second terminal device using the selected radio resources

58.Wakabayshi and Basu creates computer program product comprising a non- transitory storage medium including program code to be executed by at least one processor of a radio device, whereby execution of the program code causes the radio device to perform a method according to claim 22 [Wakabayshi par 0055, The respective controller units 506b, 508b may each comprise a processor unit which its suitably configured/programmed to provide the desired functionality using conventional programming/configuration techniques for equipment in wireless telecommunications systems. The respective transceiver units 506a, 508a and controller units 506b, 508b are schematically shown in FIG. 5 as separate elements. However, it will be appreciated for each of the terminal devices the functionality of the terminal devices receiver and controller units can be provided in various different ways, for example using a single suitably programmed general purpose computer, or suitably configured application- specific integrated circuit(s)/circuitry].


 59.Wakabayshi and Basu disclose the method of Claim 1, Wakabayshi fail to show wherein the indicator which indicates the determined status of the set of radio resources in terms of the at least three levels is further based on a capability of the radio device to successfully receive and decode an intended device-to-device radio transmission based on the interfering signal strength on the set of radios resources or the congestion level on the set of radio resources
 	In an analogous art Basu show wherein the indicator which indicates the determined status of the set of radio resources in terms of the at least three levels is further based on a capability of the radio device to successfully receive and decode an intended device-to-device radio transmission based on the interfering signal strength on the set of radios resources or the congestion level on the set of radio resources [par 0221, 0326, SA messages (PSCCH) would be received and decoded and the vehicular mobile terminal can check if these indicate any future “busy-ness” in coming control/Data cycles. If an individual candidate SA is not being transmitted currently, the vehicular UE could assume the control (SA) and the corresponding Data resources as “free”. The “busy-ness” in SA message may also indicate a corresponding period of busy-ness during which it intends to keep transmitting on the corresponding control/Data resources]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Wakabayshi and Basu because the resource allocation for vehicular communication shall be improved by taking the location of the vehicular mobile terminal into account.




Response to Arguments

These paragraphs of Basu describe only one threshold for a signal strength threshold. Specifically, paragraph [0293] of Basu describes "comparing the measured received signal strength against a suitable threshold." If there were multiple thresholds, then Basu would have stated that the measured received signal strength would be compared against suitable thresholds. Basu does not describe or suggest multiple thresholds. Thus, Basu fails to disclose or suggest at least three levels of received signal strength on the set of radio resources.
Thus, the combination of Wakabayashi and Harris fail to disclose or suggest the recitations of Claim 1, the allowance of which is respectfully requested. Claims 22, 41, 44, 49, and 58 recite similar recitations and are believed to be patentable for at least the reasons set forth above. The allowance of Claims 22, 41, 44, 49, and 58 are therefore also respectfully requested.

The examiner respectfully disagrees in Basu paragraph 0325, In particular, in order to perform the sensing it may be necessary that the UE is provided with particular parameters such as the thresholds for the comparison of the received signal strength or the periodicity with which the UE shall monitor for SA messages.
 	Also it is understood by the examiner based upon the user dependent claim 2 that the levels are an indication of occupancy of the resources.


 	The Basu also shows in paragraph 0220, 0293,  When the RSSI is greater than a certain threshold, it deduces that said resources are occupied. It may in addition statistically deduce that the said resources will remain “busy” for a certain time (e.g., number of TTIs).
 	The received signal strength is an indication on whether these radio resources are already in use by another mobile terminal.
  	Furthermore, the vehicular UE may continue measuring the received signal strength for the candidate resources and thus determine when the other UE will stop using them, 


Claims 11 and 52 as amended recite "depending on the determined status of the set of radio resources, the radio device determining an alternative set of radio resources to be used for the device-to-device radio transmission, wherein the second message indicates the alternative set of radio resources.” Thus, there is no disclosure or suggestion in Basu of the recitations of "depending on the determined status of the set of radio resources, the radio device determining an alternative set of radio resources to be used for the device-to-device radio transmission, wherein the second message indicates the alternative set of radio resources."

The examiner respectfully disagrees the primary reference Wakabayshi show determining the status of the resources , and based on the status of the resources the UE selects a resource for transmission. Wakabayashi, par 0103,0128,  In broad summary this is achieved by terminal devices associating a priority status with data to be transmitted in a D2D manner and selecting radio resources on which to transmit the data in a manner that takes account of the data's priority status, thereby leaving resources that are not selectable for transmitting low priority data available for terminal devices having high priority data to transmit. selecting radio resources on which to transmit the data to the second terminal device based on a priority status associated with the data; and transmitting the data to the second terminal device using the selected radio resources.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468